Citation Nr: 0703248	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-31 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to restoration of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for Barrett's 
esophagitis, to include as a result of a service-connected 
disability.

3.  Whether new and material evidence was received to reopen 
claim for entitlement to service connection for hypertensive 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2003 and 
July 2005 by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied reopening a service connection claim for 
a heart disorder in August 2003 and in a July 2005 rating 
decision the RO severed service connection for PTSD and 
denied entitlement to service connection for Barrett's 
esophagitis.

In October 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issues of entitlement to restoration of service 
connection for PTSD and for entitlement to service connection 
for Barrett's esophagitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a July 2002 rating decision the RO denied reopening a 
claim for entitlement to service connection for heart 
disease; the veteran did not appeal.

2.  Evidence added to the record since the July 2002 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for heart disease may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
heart disease claim by correspondence dated in June 2003.  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

A review of the June 2003 VCAA notice shows the RO identified 
the basis for the denial in the prior decision and provided 
notice that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board finds the notice requirements 
pertinent to the issue addressed in this decision have been 
met and that all identified and authorized records relevant 
to this matter have been requested or obtained.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  The Board also finds the available medical 
evidence is sufficient for adequate determinations.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant. 

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a July 2002 rating decision the RO denied entitlement to 
service connection for heart disease upon de novo VCAA 
review.  The RO, in essence, found the veteran's present 
heart disease was not shown to have been incurred in service 
or within the first post-service year nor to have been 
related to symptoms of chest pain manifest during active 
service.  The veteran did not appeal the rating decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2006).

The evidence added to the record since the July 2002 rating 
decision includes the veteran's request to reopen his claim 
reiterating his contention that the disorder began in 
service.  He submitted copies of medical literature related 
to the provided diagnoses and provided statements and 
personal hearing testimony in support of his claim.  
Additional medical reports were also submitted providing 
various diagnoses of heart disease without opinion relating 
any present disorders either to service or to the symptoms 
reported during active service.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the July 
2002 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating the post-
service diagnoses of heart disease to any event, injury, or 
disease in service which was the basis for the prior 
determination.  The veteran's statements and the additional 
medical reports are essentially cumulative of the evidence 
previously considered and do not raise a reasonable 
possibility of substantiating the claim.  The medical 
literature submitted, although informative as to the nature 
of these disorders, is not relevant to the veteran's specific 
claim.  There is no reason to doubt the competency of the 
previously considered March 2002 VA examiner's opinion.  As 
the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for hypertensive 
arteriosclerotic heart disease; the appeal is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and the implementing regulations apply in 
the instant case.  A review of the record shows the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his service connection claim and of which 
parties were expected to provide such evidence by 
correspondence dated in June 2003.  He was adequately 
notified of the reasons for the proposed severance of service 
connection of PTSD and the evidence necessary to substantiate 
his service connection claim in an October 2003 rating 
decision.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

As to the present PTSD claim, the Board notes the medals 
identified in the April 2000 rating decision as supporting a 
service connection grant are not shown by the evidence of 
record to have been awarded to the veteran as a result of 
combat or participation in any specific traumatic event.  It 
is also significant to note that the medical evidence of 
record providing diagnoses of PTSD do not list any specific 
event as the basis for the diagnosis, rather the reports 
refer only to military experiences, war experiences, and 
exposure to war as stressors.  While the prior rating 
decision was obviously premature in conceding combat 
exposure, the Board finds the available evidence does not 
exclude exposure to combat as a possible reason for the 
award.  The veteran has provided statements as to specific 
in-service stressors that require additional development 
prior to appellate review.  

The available evidence of record shows the service department 
was unable to verify specific incidents and injuries 
involving servicemen identified by the veteran, but that it 
was noted that the veteran's squadron was listed as a 
rotational unit into the demilitarized zone (DMZ) during the 
period from 1969 to 1970.  Service records show the veteran 
first served in Korea from May 25, 1969, to May 5, 1971.  The 
veteran subsequently submitted newspaper articles dated in 
July, September, and October 1969, as well as, other research 
material concerning events along the DMZ that may assist the 
service department in verifying the veteran's claims that he 
experienced sniper fire attacks and that he saw the dead 
bodies of fellow servicemen.  These documents describe an 
incident involving the deaths of four servicemen from the 7th 
Infantry Division on October 18, 1969, during which time the 
veteran was in Korea assigned to the 2nd Squadron, 10th 
Calvary, 7th Infantry Division.  There is also no evidence 
the service department made any attempt to verify the 
veteran's specific claim that he was at a Fort Ord base 
theater in approximately November 1968 when several 
servicemen were killed by pipe bomb explosions.  These 
matters require additional development to determine whether 
these events occurred within the near proximity to an area 
sufficient to imply the veteran's personal exposure to these 
events.

The Board notes the veteran also asserted that he was at Base 
Ouellette when a serviceman, J.W., defected to North Korea 
causing increased hostilities during the months of June, 
July, or August 1983.  Service record show the veteran also 
served in Korea from December 9, 1982, to April 4, 1986; 
however, in news reports submitted later by the veteran the 
defection of J.W. was noted to have occurred on August 28, 
1982, prior to the veteran's return to Korea.  Although the 
service department reported J.W. was not listed as a casualty 
in Korea and additional information has been submitted as to 
this incident, the Board finds the incident is not shown to 
have occurred while the veteran was stationed in Korea.  
Further development as to this matter is not required.

As to the veteran's service connection claim for Barrett's 
esophagitis, the Board notes a July 2004 VA medical opinion 
by Dr. R.G.L. specifically found the disorder was not caused 
or related to the veteran's service-connected gastritis or 
gastric ulcer.  It is significant to note that the examiner 
is identified as a specialist in pulmonary medicine and that 
no opinion was provided as to whether the disorder may have 
been present during active service.  Service medical records 
dated in August 1979 noted an upper gastrointestinal series 
examination revealed hiatal insufficiency.  The diagnoses 
included hiatal hernia.  Therefore, the Board finds an 
addition medical opinion as to etiology is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to make an additional attempt 
to verify events related to the veteran's 
claims that he experienced sniper fire 
attacks and that he saw the dead bodies 
of fellow servicemen.  If unable to 
provide such information, they should be 
asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

2.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

3.  The veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to a verified 
event in service.  The examining 
psychiatrist should be informed as to 
which, if any, of the claimed stressor 
events have been verified.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for the 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that his 
Barrett's esophagitis was incurred or 
aggravated by active service.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should address 
the significance of service medical 
records showing an August 1979 upper 
gastrointestinal series revealed hiatal 
insufficiency.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


